Cranch, C. J.,
delivered the opinion of the Court,
(Thruston, J., absent.)
The facts of this case are these:
The plaintiff lent the defendant Valentine Bogenriff $500, on the faith of the deed of .trust executed by his mother to John Mountz. The defendant, Daniel Kurtz, was afterwards the agent and trustee of the Bank of Columbia, to treat with Mrs. Bogen-riff for a deed of the same property to him in trust to secure a debt due by the defendant Valentine Bogenriff to that bank. He did, accordingly, as agent of the bank, treat with Mrs. B. for, and did take from her such a deed, with full knowledge, and with express notice at the time, given to him by Mrs. B., that she had made the prior deed of trust to secure the money lent by the plaintiff to the defendant Valentine, and that that debt was not paid.
The principle in equity has long been established that notice to the agent is notice to the principal.
The Bank of Columbia, therefore, must be considered as having taken the security subject to the prior incumbrance of the plaintiff; and, having sold the property, and received money to a greater amount than the plaintiff’s claim, must be deemed to be trustee for the plaintiff to the extent of. the debt and interest due to him.
The answer of W. Good does not admit that he had notice of the plaintiff’s claim, before he paid the purchase-money; but if it did, it states also that the plaintiff informed him that all would be right, and that the bank would satisfy his claim. Upon such information he was justified in paying the purchase-money and getting a deed for the lot, notwithstanding the notice ; which it is probable was the fact. His title, therefore, must not be disturbed by the plaintiff.
But the Court will decree that the Bank of Columbia pay to the plaintiff the debt due to him by Valentine Bogenriff and secured by the deed of trust from Margaret Bogenriff to John Mountz, with interest and the costs of this suit.
*703The Court will not order that deed to be recorded; because it is unnecessary as it regards the Bank of Columbia, and because it might injure the title of W. Good, which, under the circumstances stated in his answer, (which, with the other answers, was agreed to be read in evidence as if it were a deposition regularly taken in the cause,) ought not to be disturbed by the plaintiff.